Citation Nr: 0506536	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  04-20 421A	)	DATE
	)
	)


THE ISSUE

Whether a February 1972 decision of the Board of Veterans' 
Appeals which denied entitlement to service connection for a 
back disorder should be revised or reversed due to clear and 
unmistakable error (CUE).

(The issue of whether there was CUE in an administrative 
action dated November 9, 1983 is the subject of a separate 
decision under a different docket number.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The moving party, the veteran, served on active duty from 
June 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) via a June 2004 Written Brief Presentation by the 
moving party's representative, which the Board has construed 
as containing a motion for revision of a February 1972 Board 
decision on the basis of CUE.  38 C.F.R. § 20.1400 (2003).  
See Written Brief Presentation (Brief) dated June 17, 2004, 
pgs. 6-10.  

The matter of the veteran's appeal as to the matter of 
claimed CUE in a Department of Veterans Affairs (VA) 
administrative decision dated November 9, 1983 will be 
addressed in a separate decision.  Separate decisions are 
necessary because the motion concerning Board CUE is a matter 
within the Board's original jurisdiction 
and is not an appeal.  See 38 U.S.C.A. § 7104, 7111 (West 
2002).


FINDINGS OF FACT

1.  In February 1972, the Board denied the moving party's 
claim of entitlement to service connection for a back 
disorder.

2.  The Board's decision of February 1972 was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The Board's February 1972 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through his representative, in essence 
contends that the February 1972 Board decision was clearly 
and unmistakably erroneous in determining that the moving 
party's preexisting back disorder was not aggravated in 
service.  

In the interest of clarity, the Board will discuss law and VA 
regulations pertaining the motion under consideration and 
then will move on to an analysis of the motion.

Relevant Law and Regulations

The Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was made law, and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); see 38 C.F.R. § 3.159 (2003).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 
5100 (West 2002), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  The Board notes that 
the moving party has been accorded sufficient opportunity to 
present his contentions.  In this regard, the Board notes 
that in the June 2004 Brief the representative requested that 
the Board render a decision on whether the February 1972 
Board decision contained CUE.  See Brief, pg. 2.  There is 
thus no indication that the moving party has further argument 
to present.  

Board CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2003).  

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  See 38 C.F.R. § 20.1404(b) (2003); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  
See 38 C.F.R. § 20.1403(a) (2003); see also Damrel v. Brown, 
6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. 
App. 310 (1992).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(b) and (c) (2003); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Pertinent law and regulations in effect at the time of the 
February 1972 Board decision

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b).  
Following is a synopsis of the law and regulations pertaining 
to service connection in effect in February 1972.  The Board 
observes in passing that the currently applicable law and 
regulations are identical.

(i.) Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1972).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1972).


(ii) Presumption of soundness/aggravation of preexisting 
injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. 3.304(b) (1972).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1972).

Factual Background

Evidence before the Board at the time of its February 1972 
decision consisted of the moving party's service medical 
records and private medical records.  

The service medical records show that on preinduction 
examination in June 1957 the moving party reported periodic 
back pain and stated that he had been advised to have 
treatment on his back.  Physical findings included a 1-inch 
shortening of the left lower extremity with compensatory 
scoliosis and pelvis tilt, and postural dorsolumbar 
scoliosis.  

On entrance examination in June 1958, the moving party 
reported that he injured his back at age 16, that the back 
was occasionally painful and swollen and that he had worn a 
back brace.  

The moving party entered military service in June 1958.  In 
November 1959, he reported for sick call, complaining of 
chronic lumbar aching.  Reference was made to acute 
lumbosacral sprain while lifting eight years previously.  X-
rays showed an old compression fracture of the 11th and 12th 
thoracic vertebrae, involving primarily the anterior 
portions, and mild congenital anomalies of the 5th lumbar 
vertebra.  

The moving party was seen for complaints of back pain on a 
number of occasions during the period November 1959 to May 
1960 and was assigned a limited duty profile.  Also of record 
was a service department personnel action form dated in 
November 1959 which showed that the moving party was placed 
on limited duty because of chronic back strain secondary to 
an old spinal fracture.  

On separation examination in April 1960, chronic strain of 
lumbar paraspinous muscles due to old spinal fracture was 
noted.  

X-rays at Shelby Hospital in July 1960 revealed rather marked 
wedging of the last three dorsal vertebrae, particularly the 
12th dorsal vertebrae, which it was indicated was associated 
with proliferation of bone that had the appearance of an old 
injury.  
There was no pertinent medical evidence for over a decade 
thereafter.

X-rays at Lakeshore Community in June 1971 revealed 
tremendous progression of bony fusion at the lower dorsal and 
upper lumbar spine.  In statements dated in August and 
September 1971, Dr. L.S. reported that the moving party was 
being treated for rotoscoliosis with wedging and osteophytic 
bridging on the right about the 8th dorsal vertebra to 1st 
lumbar vertebra and in the region of cervical 6-7.  He also 
indicated there was a question of degenerative disease of the 
5th lumbar and 1st sacral vertebrae.  The moving party was 
admitted to a VA hospital in November 1971 with a diagnosis 
of ankylosing spondylitis of the spine.  

The moving party filed a claim of entitlement to service 
connection for a back disability in July 1971.  In September 
1971, his claim was denied by the VA Regional Office in 
Detroit, Michigan.  The moving party appealed that decision 
to the Board.   

The February 1972 Board decision denied the moving party's 
claim of entitlement to service connection for a back 
disorder for the reason that a back condition existed prior 
to service and was not aggravated therein.  Citing the law 
and regulations applicable to service connection for a 
preexisting injury or disease, the Board stated that the 
findings on preinduction and induction examinations and 
during service clearly established that a chronic back 
condition existed prior to service and that there was no 
evidence of additional disability to the back due to injury 
in service.  The Board accordingly denied the claim.  

The February 1972 Board decision included the following 
findings of fact:

1.  The chronic back condition, however classified, existed 
prior to service and this is substantiated by the clinical 
data and residual findings noted on examinations for service 
and during service.

2.  The back symptoms in service were substantially the same 
as had been manifested prior to service.  

3.  There was no increase in severity during service of the 
preexisting back...condition nor was an increase in the 
preservice level of disablement demonstrated on separation 
examination.  

Analysis

The Board has carefully reviewed the arguments made by the 
moving party's representative as to why the February 1972 
Board decision contained CUE.  See June 2004 Brief, pgs. 6-
10.  After discussing the evidence of record, the 
representative made specific arguments as to why the above 
cited findings of fact were clearly erroneous.  

The moving party's representative, although not disputing 
that a back disability preexisted service, argues that the 
Board's February 1972 decision was clearly erroneous because 
the moving party's back disability at separation was 
allegedly much worse than when he entered service, thus 
allowing for service connection based on aggravation of the 
pre-existing disability.  He argues in this connection that 
the Board's second finding of fact was clearly erroneous in 
that the moving party had no symptoms at entrance to service, 
but left service with a chronic back strain, not shown on 
entry.  He further argues that the third finding of fact is 
erroneous for the same reason, namely that the moving party 
clearly had a documented aggravation of the disability in 
service.  

The representative additionally maintains that in determining 
whether the moving party's preexisting back condition was 
aggravated in service the Board ignored service medical 
records noting repeated complaints from the moving party that 
his commanding officer was ignoring the "3" physical 
profile of the moving party and placing him into heavy manual 
labor, aggravating his back condition.  See the June 2004 
Brief, pg. 8.  

After having carefully considered the Brief, the Board finds 
that the representative's contentions concerning evidence of 
aggravation amount to a disagreement as to how the evidence 
extant at the time of the February 1972 Board decision was 
weighed and evaluated.  Such a disagreement cannot constitute 
a valid claim of CUE.  See Fugo, 6 Vet. App. at 44 ("to 
claim CUE on the basis that previous adjudicators had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE"); see also Russell, 
supra (to same effect).  To address the representative's 
argument, the Board would have to engage in reevaluating each 
piece of evidence of record in February 1972 to determine how 
probative it is, in pursuit of reaching its own conclusion as 
to whether the moving party's preexisting back disorder was 
aggravated in service.  Such an inquiry requires weighing and 
evaluating evidence which, as stated above, cannot constitute 
a valid claim of CUE.  See 38 C.F.R. § 20.1403(d).

The Board notes that the February 1972 Board decision 
included a detailed review of the moving party's service 
medical records.  Although the Board did not specifically 
reference a January 1960 entry which indicated that the 
moving party's commander was not respecting the assigned 
physical profile and was instead placing him on KP duty which 
required heavy lifting, the 1972 Board decision specifically 
noted that the moving party was "treated for back complaints 
on a number of occasions during the period November 1959 to 
May 1960 and was assigned a limited duty profile."  

[The Board observes in passing that the moving party's 
representative misstated the January 1960 medical entry.  
Although the entry did note that the commander "apparently 
is not respecting this man's . . . profile", it did not 
indicate that such "aggravated his back condition causing 
repeated medical treatments" as has been contended by the 
representative (see the Brief, page 9).  Indeed, the January 
1960 service medical record  in question stated that the 
moving party "has few objective findings today".]   

The Board does not necessarily disagree that reasonable minds 
could have differed as to whether the moving party's 
preexisting back condition was aggravated in service.  
However, this is not the applicable test for CUE.  As 
explained above, mere disagreement with the Board's 
evidentiary conclusions cannot amount to a valid CUE claim.  
At most, the moving party and his representative are 
expressing disagreement as to how the Board weighed the 
evidence in its February 1972 decision.  When reasonable 
minds can differ, it cannot be said there was an undebatable 
error, which is the kind of error required for a finding of 
CUE.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

The Board further notes in passing that based on the evidence 
of record at the time of the decision, the Board's decision 
was not undebatably erroneous.  The in-service medical 
evidence was evidently read by the Board in 1972 as 
indicating that the back problems complained of by the moving 
party merely constituted ongoing symptoms of the pre-existing 
back problem or, at most, acute flare-ups.  This conclusion 
does not appear to be clearly erroneous.  Indeed, the 
evidence of record in February 1972 showed a decade-long gap 
in back complaints [from 1960, when he left service, to 1971, 
when he filed his initial claim of entitlement to service 
connection].  The Board could have reasonably construed this 
evidence of indicating that the back condition became worse 
not during or because of service, but rather became worse a 
decade after service, and therefore was not due to service.  
Moreover, there was of record in 1972 no medical opinion 
which supported the moving party's contention that his pre-
existing back disability was aggravated due to service.  
  
In summary, for the reasons and bases expressed above the 
Board finds, that the February 1972 decision did not contain 
CUE.  The motion is accordingly denied.




ORDER

The motion to revise the Board's February 1972 decision on 
the basis of clear and unmistakable error is denied.




                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



